DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 11, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10 and 13-15 are allowed.  The claims are drawn to a composition comprising a modified polypropylene composition and an inorganic filler, wherein the modified polypropylene composition is obtained by treatment of a polypropylene composition with a peroxide (PO), the polypropylene composition comprising:
a heterophasic composition, comprising:

(a2) an elastomeric ethylene/propylene copolymer dispersed in the (semi)crystalline polypropylene,
(b)    a plastomer being a copolymer of ethylene and at least one C4 to C20 a-olefin, and
(c)    optionally a high flow polypropylene, the high flow polypropylene having a higher melt flow rate MFR2 (230 °C), measured according to ISO 1133, than the (semi)crystalline polypropylene,
wherein the modified polypropylene composition has:
(i)    a melt flow rate MFR2 (230 °C) measured according to ISO 1133 above 32 g/10 min, and
(ii)    an intrinsic viscosity determined according to DIN ISO 1628/1 (in Decalin at 135 °C) of the xylene soluble fraction below 2.30 dl/g and
(iii)    an intrinsic viscosity determined according to DIN ISO 1628/1 (in Decalin at 135 °C) of the xylene insoluble fraction below 1.05 dl/g.
The claims are allowable over the closest prior art as noted below:
Tranninger (US 2012/0108728) teaches a composition comprising a heterophasic composition containing a propylene homopolymer, an elastomeric copolymer, a plastomer and a mineral filler (Abstract).  However, Tranninger teaches that neither the composition nor its components are visbroken with peroxide ([0035]).
Sadatoshi et al (US 5,852,100) teaches a thermoplastic resin composition which incorporates a propylene homopolymer, an olefin-based copolymer rubber and a filler (Abstract).  It also teaches that the composition is modified with an organic peroxide (Abstract).  However, it fails to teach the presence of a plastomer.  It also fails to teach the heterophasic characteristics of the composition.  It also fails to teach all the properties of the composition. 
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764